DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Anttila et al (8,152,921).
The Anttila et al reference teaches a seed pulling apparatus for crystal growth of semiconductors, note entire reference. 	The apparatus consists of a crucible in which a melt is created and maintained, figure 1, nos 6 and 10.  There is a heater arranged around the crucible and heats  the crucible and melt, note figure 1 no 11.  A heat deflector is employed in the apparatus, which is configured to surround the top and sides of the heater, note figure 1, no 32, 32, 33b,21 and 20. Vents can be placed in the top of the heat defector to allow air flow from a top of the apparatus to around the heaters, note figure 3, 11b and col. 16.   
	In regards to claim 2, the Anttila reference teaches an exhaust device at the bottom of the apparatus, note figure 4, gas flow arrows.
	In regards to claim 4, the Anttila et al reference teaches the use of an argon purge gas, note col 16, lines 35-45.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anttila et al  (8152921).
The Anttila et al reference is relied on for the same reasons as stated, supra, and differs from the instant claim in the number of vents. However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation, the optimum, operable design of the apparatus in the Annttila et al reference to have a set number of vents in order to control gas flow, noting the reference does teach a pluriality of vents, col 16lines 14-20.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anttila et al  (8152921).
The Anttila et al reference is relied on for the same reasons as stated, supra, and differs from the instant claim in the gas flow percent through the vents. However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation, the optimum, operable design of the apparatus in the Annttila et al reference to have a set percentage of gas flow to the vents in order to reduce the silicon monoxide in the chamber.
Claim 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anttila et al  (8152921).

In regards to claim 7, the Anttila et al reference teaches the vents over and through a top insulation structure which is also on the side of the furnace body, note figure 4
Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anttila et al  (8152921).
The Anttila et al reference is relied on for the same reasons as stated, supra, and differs from the instant claims sizes and distances. However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation, the optimum, operable design of the apparatus in the Anttila et al reference to have set thickness and gaps or distacnes in the apparatus in order to increase the uniformity of the process conditions.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anttila et al  (8152921).
The Anttila et al reference is relied on for the same reasons as stated, supra, and differs from the instant claim the use of graphite as crucible and heater. However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation, the optimum, operable design of the apparatus in the Annttila et al reference to use graphite in the heater and crucible in order to lower oxygen impurities in the silicon melt. The reference does teach the use of graphite in the apparatus with gorwing silicon , note summary of invention.
	Examiner’s Remarks


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464.  The examiner can normally be reached on M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






RMK
/ROBERT M KUNEMUND/             Primary Examiner, Art Unit 1714